UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4999



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES SCOTT LEGETTE, a/k/a Mr. C.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-484)


Submitted:   June 23, 2005                 Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Rose Mary Parham, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Scott Legette pled guilty pursuant to a plea

agreement to one count of possessing a firearm and ammunition after

a felony conviction in violation                of 18 U.S.C. §§ 922(g)(1),

924(a)(2), 924(e) (2000) and to one count of possessing with intent

to distribute marijuana in violation of 21 U.S.C. 841(a)(1),

(b)(1)(D)    (2000).      Legette   was        sentenced    to   thirty   months’

imprisonment.      Legette argues on appeal that the district court

erred by applying the federal sentencing guidelines as mandatory

under United States v. Booker, 125 S. Ct. 738 (2005).                 We do not

reach the merits of Legette’s claim because Legette agreed to be

sentenced under the United States Sentencing Guidelines and waived

all constitutional challenges to the sentencing guidelines in his

plea agreement.     Therefore, we affirm his conviction and sentence.

            Whether the defendant has effectively waived his right to

appeal is an issue we review de novo.            United States v. Marin, 961

F.2d 493, 496 (4th Cir. 1992).            When the United States seeks to

enforce a waiver provision, as it does here, this Court “will

enforce    the   waiver   to   preclude    a    defendant    from   appealing   a

specific issue if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”    United States v. Blick, ___ F.3d ___, 2005 WL 1252617

(4th Cir. May 27, 2005) (No. 04-4887).




                                    - 2 -
            Here, the court specifically queried Legette and his

attorney with regard to the plea agreement in general and the

specific provision that stated Legette waived all constitutional

challenges to the sentencing guidelines. Legette’s attorney stated

he believed Legette understood the plea provision. Legette himself

acknowledged that he understood all the terms of the agreement.

The court found that Legette’s guilty plea was “knowing” and

“voluntary.”       Finally, we find that the meaning of the plea

agreement    and   the   waiver   provision      is    clear.     We    conclude,

therefore, the waiver is valid.

            Next we must determine whether Legette’s challenge to his

sentence under Booker falls within the scope of the waiver.                    The

applicable provision states that Legette agrees “to have his

sentence    determined    pursuant    to   the   United    States      Sentencing

Guidelines and waive[s] any right to have facts that determine his

offense level under the Guidelines . . . presented to a grand jury,

alleged in an indictment, and found by a jury beyond a reasonable

doubt.” And the final sentence provides “[t]he [d]efendant further

agrees to waive all constitutional challenges to the validity of

the   Sentencing    Guidelines.”      We     further    note    that   the   court

referred to this paragraph as the “Blakely provision,” referring to

Blakely v. Washington, 124 S. Ct. 2531 (2004), the precursor to

Booker. We find that the waiver provision contemplates the precise

issue that Legette is now asserting. Accordingly, we conclude that


                                     - 3 -
Legette’s waiver is valid and that the issues he has raised on

appeal are within the scope of the waiver.   We, therefore, affirm

his conviction and sentence.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -